Exhibit 10.5 LOCK-UP AGREEMENT THIS LOCK-UP AGREEMENT (this  Agreement ) is made and entered into on April 11, 2013 between Morgans Foods, Inc., an Ohio corporation (the  Company ), and JCP Investment Management, LLC, a Texas limited liability company (the  Holder ). RECITALS A.The Company has determined that it is advisable and in its best interest to enter into that certain Share Purchase Agreement (the  Purchase Agreement ) with the investor named therein (the  Investor ), pursuant to which the Company will issue and sell in a private offering certain securities of the Company to the Investor (the  Offering ). B.In connection with the Offering, the Board of Directors of the Company will submit the termination of that certain Amended and Restated Shareholder Rights Agreement, dated April 10, 2013 (the  Shareholder Rights Agreement ), to a vote of the shareholders of the Company. C.In contemplation of, and as material inducement for the Investor and the Company to enter into the Purchase Agreement, the Holder and the Company have each agreed to execute and deliver this Agreement. AGREEMENT In consideration of the mutual covenants and agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: 1.
